DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 07/17/2020, 11/11/2020 and 10/27/2021 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, U.S. Patent Application Publication 2015/0380151, in view of Yoon et al., (hereinafter Yoon), U.S. Patent Application Publication 2015/0048915.
Regarding Claim 1, Choi teaches, a coil component (Fig. 4) comprising: 
an insulating layer; 
a coil portion (200) disposed on at least one surface of the insulating layer; 
a body (100), in which the insulating layer and the coil portion are disposed, having one surface and the other surface opposing each other; 
a first external electrode (410) and a second external electrode (420) disposed on the other surface of the body to be spaced apart from each other and connected to the coil portion; 
a marking portion (500) disposed on the one surface of the body; and 
a first insulating layer (620) disposed on the one surface of the body and having an opening exposing the marking portion, 
wherein the marking portion (500) has a thickness less than or equal to a thickness of the first insulating layer,...(Choi: Figs. 4 and 5, para. [0052]-[0055]).
Choi does not explicitly teach, a support substrate.
However, Yoon teaches (Fig. 4), a support substrate (23). (Yoon: Figs. 1-4, para. [0027], [0030], [0044]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil component of Choi to include the support substrate of Yoon, the motivation being that “it may be used to form the internal conductive pattern parts” [0030].  (Yoon: Figs. 1-4, para. [0030]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Choi in view of Yoon further teaches, wherein the marking portion and the first insulating layer have different colors (Fig. 4).  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 3, the combination of Choi in view of Yoon further teaches, wherein the marking portion has the thickness corresponding to the thickness of the first insulating layer (Fig. 4).  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 9, the combination of Choi in view of Yoon further teaches, further comprising: 
a third insulating layer (Choi: 610) disposed in a region of the other surface (Choi: bottom of 100) of the body, other than a region in which the first and second external electrodes (Choi: 410, 420) are disposed.  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 10, the combination of Choi in view of Yoon further teaches, wherein the coil portion (Yoon: 42, 44) comprises a first lead-out pattern (Yoon: not labeled, first lead-out pattern of 42), disposed on the one surface of the support substrate (Yoon: 23), and a second lead-out pattern (Yoon: not labeled, second lead-out pattern of 44) disposed to be spaced apart from the first lead-out pattern, the motivation being that “it may be used to form the internal conductive pattern parts” [0030]), and 
the first and second external electrodes (Choi: 410, 420) are connected to the first and second lead-out patterns, respectively.  (Yoon: Figs. 1-4, para. [0027], [0030]), (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 11, the combination of Choi in view of Yoon further teaches (Choi: Fig. 4), wherein the first external electrode (Choi: 400) includes a first connection portion (Choi: 410), connected to the first lead-out pattern (Choi: 210), and a first extension portion (Choi: 310) extending to the first connection portion and disposed on the other surface (Choi: bottom surface) of the body, and 
the second external electrode (Choi: 400) includes a second connection portion (Choi: 420), connected to the second lead-out pattern (Choi: 220), and a second extension portion (Choi: 320) extending to the second connection portion and disposed on the other surface of the body.  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 12, the combination of Choi in view of Yoon further teaches (Yoon: Fig. 4), further comprising: 
a recess (Yoon: the recess for electrode 60) disposed on each corner of the other surface of the body and exposing the first and second lead-out patterns (Yoon: the first and second lead-out patterns of conductive patterns 42, 44), 
wherein the connection portion (Yoon: connection portion of 60) is disposed on the recess, the motivation being to provide a space that “the stud electrodes 60 may be exposed to both end surfaces of the magnetic body 50 in the length direction thereof…ends of the stud electrodes 60 may be connected to the internal conductive pattern part 44, and may be extended in the thickness direction of the magnetic body 50” [0045].  (Yoon: Figs. 1-4, para. [0027], [0030], [0044], [0045]).
Regarding Claim 14, the combination of Choi in view of Yoon further teaches (Choi: Fig. 4), wherein the marking portion is in contact with a magnetic material (Choi: “magnetic material” [0072]) of the body.  (Choi: Figs. 4 and 5, para. [0072]).

Claim 4-7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yoon, as applied to claim 1, and further in view of Noyori et al., (hereinafter Noyori), Japanese Patent JP2000353620A.
Regarding Claim 4, the combination of Choi in view of Yoon is silent on a coating layer disposed on the marking part.  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
The combination of Choi in view of Yoon does not explicitly teach, further comprising: 
a coating layer disposed on the marking part.
However, Noyori teaches (Fig. 4), further comprising: 
a coating layer (9) disposed on the marking part (8). (Noyori: Figs. 1 and 4, machine translation, para. [0033], [0034]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the width of the marking pattern of Choi in view of Yoon to include the coating layer (9) disposed on the marking part (8) of Noyori, the motivation being “the direction recognition mark 8 is not damaged or eliminated during polishing” [0024]).  (Noyori: Figs. 1 and 4, machine translation, para. [0024]).  Therefore, the limitations of Claim 4 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 5, the combination of Choi in view of Yoon and further in view of Noyori further teaches, wherein the marking portion (Noyori: 8) and the coating layer have different colors (Noyori: 9), the motivation being “the direction recognition mark 8 is not damaged or eliminated during polishing” [0024].  (Noyori: Figs. 1 and 4, machine translation, para. [0024], [0033], [0034]).
Regarding Claim 6, the combination of Choi in view of Yoon and further in view of Noyori further teaches, wherein the coating layer (Noyori: 9) extends on the first insulating layer (Noyori: claim 6 is taught since the protective film 9 is double the thickness of mark (8) and extends on the upper surface of main body (4), further Noyori discloses “there is also a method of laminating a predetermined number of layers to laminate the protective film 9” [0035]), the motivation being “the direction recognition mark 8 is not damaged or eliminated during polishing” [0024].  (Noyori: Figs. 1 and 4, machine translation, para. [0024], [0033], [0035]).
Regarding Claim 7, the combination of Choi in view of Yoon and further in view of Noyori further teaches, wherein the body (Choi: 100) further comprises a plurality of side surfaces (Choi not labeled, side surfaces of 100), each connecting one surface and the other surface of the body to each other, and 
the coil component further comprises a second insulating layer (Choi: 620) disposed on the plurality of side surfaces of the body.  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
Regarding Claim 13, the combination of Choi in view of Yoon and further in view of Noyori further teaches, wherein the marking portion (Noyori: 8) includes an insulating material (Noyori: “the insulating layer and the protective film may be made of the same material” [0013]), the motivation being “the direction recognition mark 8 is not damaged or eliminated during polishing” [0024].  (Noyori: Figs. 1 and 4, machine translation, para. [0013], [0024]).
Regarding Claim 15, the combination of Choi in view of Yoon and further in view of Noyori further teaches, wherein the thickness of the marking portion (Noyori: 8) is 10 um or less (Noyori: “the direction recognition mark 8 can be set to about 10 μm” [0025]), the motivation being “the direction recognition mark 8 is not damaged or eliminated during polishing” [0024].  (Noyori: Figs. 1 and 4, machine translation, para. [0024], [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Yoon, and further in view of Noyori, as applied to claim 7, and still further in view of Kim et al., (hereinafter Kim), U.S. Patent Application Publication 2019/0189338, still yet further in view of Kusumoto et al., (hereinafter Kusumoto), U.S. Patent Application Publication 2018/0315545.
Regarding Claim 8, the combination of Choi in view of Yoon and further in view of Noyori is silent on the second insulating layer extending on the first insulating layer and having an opening exposing the coating layer.  (Choi: Figs. 4 and 5, para. [0052]-[0055]).
The combination of Choi in view of Yoon does not explicitly teach, wherein the second insulating layer extends on the first insulating layer and has an opening exposing the coating layer.
However, Kim teaches (Fig. 2), a first insulating layer (510) and a second insulating layer (550) extending on the first layer... (Kim: Figs. 1-4, [0048]).
Further, Kusumoto teaches (Fig. 4), wherein the top insulating layer (48)…has an opening exposing (10B1, 20B1, 481) the marking portion (481). (Kusumoto: Figs. 1 and 18, para. [0131], [0132], [0133]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the insulating layers of Choi in view of Yoon and further in view of Noyori to include the capping insulation layer of Kim, the motivation being “the capping insulation layer 550 may be disposed on the top surface of the body 100 to prevent the power inductor from being short-circuited with an external conductor” [0079]).  (Kim: Figs. Figs. 1-4, para. [0079]).  
Further, it would have been obvious to modify the second insulating layer of Choi in view of Yoon and further in view of Noyori and still further in view of Kim to include the recess of Kusumoto, the motivation being to protect and allow identification of the marked portion.  (Kusumoto: Figs. 1 and 18, para. [0132]).  Therefore, the limitations of Claim 8 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
9/25/2022

/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837